DETAILED ACTION
Claims 1, 2, 5-14, 17, and 18 are presented for examination.
Claims 1, 5, 11, 13, 17, and 18 are amended.
Claims 3, 4, 15, 16, 19, and 20 are canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The rejection Applicant's arguments, see Remarks pages 7-10, filed on November 09, 2021, in response to the Non-Final Rejection mailed on August 09, 2021, have been fully considered and are persuasive. The previous rejections have been withdrawn.

Allowable Subject Matter
Claims 1, 2, 5-14, 17, and 18 (renumbered as claims 1-14) are allowed.
The following is an examiner's statement of reason for allowance:
Amended claims 1, 2, 5-14, 17, and 18 are allowable over prior art since the prior art reference(s) taken individually or in combination fail to particularly disclose, fairly suggests, or render obvious the following italic limitations:
In claim 1, “…receiving multiple feedback signals corresponding to a transmission failure …; generating retransmission data in response to the multiple feedback signals; and …, wherein generating the retransmission data comprises generating additional code blocks using physical-layer code block level forward error correction (CB-level FEC) coding …, and …, wherein the additional code blocks correspond to respective parity symbols generated through the physical-layer CB-level FEC coding” and in combination with other recited limitations in claim 1.

Note that the first closest prior art of record is Lee et al., (U.S. Publication No. 2010/0199140), which discloses a method of retransmission comprising: receiving multiple feedback signals corresponding to a transmission failure and generating retransmission data in response to the multiple feedback signals [fig. 1, 5, paragraphs 0009, 0010, 0052, 0053, 0056]. The cited portions of Lee do not disclose generating the retransmission data comprises generating additional code blocks using physical-layer code block level forward error correction (CB-level FEC) coding, and wherein the additional code blocks correspond to respective parity symbols generated through the physical-layer CB-level FEC coding. Therefore, Lee fails to disclose or render obvious the above italic limitations as claimed.

Note that the second closet prior art Li, (U.S. Publication No. 2020/0028523) discloses a method of retransmission comprising: wherein the additional code blocks correspond to respective parity symbols [fig. 5, paragraphs 0005-0007, 0015, 0262, 0263]. The cited portions of Li do not disclose generating the retransmission data comprises generating additional code blocks using physical-layer code block level forward error correction (CB-level FEC) coding, and wherein the additional code blocks correspond to respective parity symbols generated through the physical-layer CB-level Li fails to disclose or render obvious the above italic limitations as claimed.

In view of the above, none of the prior arts Lee or Li disclose or render obvious individually or in combination the above italic limitations as claimed.

Claims 13 and 18, includes similar features of claim 1 and are therefore allowable over prior art since the prior art reference(s) taken individually or in combination fail to particularly disclose, fairly suggests, or render obvious the italic limitation above, and in combination with other limitations.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jiang et al., U.S. Publication No. 2016/0329995 discloses recovering the one or more code blocks using a MAC layer FEC based on the parity code blocks.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKIE ZUNIGA ABAD whose telephone number is (571)270-7194. The examiner can normally be reached Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JACKIE ZUNIGA ABAD/           Primary Examiner, Art Unit 2469